JONES, Justice
(concurring in the result):
I concur in the result. I agree that Dark’s Dairy is not controlling in that the evidence lacking in Dark’s Dairy has been supplied in the case at bar. But this is not to say that I agree with those conclusionary statements in the majority opinion going to the overall authority of the Commission. In view of pending litigation, contesting on constitutional grounds the Dairy Commission’s legal existence, I reserve the expression of any opinion on the Commission’s power to exercise any regulatory authority over the dairy industry until these issues are presented in an adversary context. No such constitutional attack is here presented.